81 F.3d 148
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Anna ADKINS, Plaintiff-Appellant,v.UNITED STATES of America, through its agency The Departmentof the Army, Huntington District Corps ofEngineers;  John Doe, Defendants-Appellees.
No. 95-2275.
United States Court of Appeals, Fourth Circuit.
Argued:  March 8, 1996.Decided:  March 26, 1996.

ARGUED:  Timothy Paul Armstead, CAREY, HILL & SCOTT, Charleston, West Virginia, for Appellant.   Helen Campbell Altmeyer, Assistant United States Attorney, Wheeling, West Virginia, for Appellees.   ON BRIEF:  Michael W. Carey, CAREY, HILL & SCOTT, Charleston, West Virginia;  R. Edison Hill, HILL, PETERSON, CARPER, BEE & DEITZLER, Charleston, West Virginia, for Appellant.   William D. Wilmoth, United States Attorney, Wheeling, West Virginia, for Appellees.
Before HAMILTON and WILLIAMS, Circuit Judges, and WILLIAMS, Senior United States District Judge, Eastern District of Virginia, sitting by designation.
PER CURIAM:


1
This case is an appeal from summary judgment in favor of the defendant-appellee.   The district court held that West Virginia's recreational use statute, W.Va.Code Ann. § 19-25-2 (1993), in conjunction with the Federal Tort Claims Act, 28 U.S.C. § 2671 et seq., shields the United States from liability under the facts of the case.   For the reasons stated by the district court, the judgment is in all respects affirmed.

AFFIRMED